         Case 1:19-cr-00696-PAE Document 11 Filed 10/03/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    October 3, 2019

ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ari Teman,
               19 Cr. 696 (PAE)

Dear Judge Engelmayer:

       On September 26, 2019, a grand jury sitting in this District returned an indictment against
Ari Teman, charging him with bank fraud, in violation of Title 18, United States Code, Section
1344. (See ECF No. 9).

         The parties understand that the Court is available on October 21, 2019 at 10:00 a.m. to
schedule Mr. Teman’s arraignment. The Government would request an exclusion of time under
the Speedy Trial Act through October 21, 2019. I understand that defense counsel does not object
to this request.



                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                                By: _______/s/________________
                                                    Jacob H. Gutwillig
                                                    Assistant United States Attorney
                                                    (212) 637-2215


cc: Justin Gelfand, Esq.
    Joseph DiRuzzo, Esq.
